DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

 Response to Amendment
The amendment filed September 20, 2021 has been entered.   Claims 1-20 remain pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2017/0180346, incorporating Singh et al. (US 9,256,467) by reference, see 
Regarding claim 1, Suarez teaches a computer-implemented method for storage allocation enhancement of services (Suarez’s disclosure is generally related to providing a container registry service, in particular relating to storing software container images across different repositories, see Fig. 1), wherein the method comprises: 
Based on a service container context, categorizing, by a microservice orchestrator (the following citations relate to the container registry of Figs. 1 and 2; while not explicitly called an orchestrator, Suarez refers to the ability to use a container scheduler to manage software containers, see for example [0039], where Fig. 2 shows the agent in communication with the container registry, [0096] where the container registry can track container metrics via a scheduler; as such, while a lot of Suarez’s disclosure provides users for the ability to execute container, the presence of a scheduler is enough for the container registry to read upon an orchestrator), a service container (in the context of a first request to store a container image, see [0021], Suarez provides for task definition files that defines how the software containers are to be run [0030], as well as specified memory/power usage, see [0031,0115]; Suarez also allows for tags to be utilized by users to define versions and container service configurations, see [0054]; the task definition files provide for a context, where the tags in turn define the configurations or categories of the containers), wherein the categorization defines a predicted storage behavior of the service container input/output operations (as the task 
Providing, by the microservice orchestrator, the categorization in association with the service container input/output operations and the microservice container context to a storage system for use in storage allocation of the input/output operations (the task definition file defining the amount of resources to allocate can allow the selection of container instances based on available resources, see [0115], where [0034] describes the storage service allocated for storing the different application container images).
Suarez fails to teach the method comprising:
Providing, by a microservice orchestrator including at least one processor and a memory, categorization analytics for service container input/output operation patterns in storage systems, the input/output operation patterns defining storage characteristics of a microservice image of a microservice container; 
Analyzing, by the microservice orchestrator, the input/output operation patterns to determine a set of categories for the microservice image and a microservice container context; 
Based on the categorization and the predicted storage behavior, identifying, by a storage controller of the storage system, a storage location for data associated with the input/output operations of the microservice container, the storage controller including at least one processor and a memory, the storage location identified by selecting a storage location from a first storage component and a second storage component, the 
Storing the data associated with the input/output operations at the storage location in a storage format based on the categorization and the storage location.
Consequently, Suarez fails to teach wherein the categorizing of the container is based on the categorization analytics.  While Suarez maintains historical tracking and predictive caching to predict behavior, see for example providing version updates, [0094], and timing predictions for when to optimize deployment of resources, see [0096], along with the ability to allocate resources in accordance to the predicted behavior, this is not explicitly linked to the categorization of the container or grouping containers together like with the use of the tags or task definition files.  
Further, Suarez fails to teach where the services being allocated are specifically microservices, as Suarez refers to the software running on the containers broadly.
Examiner notes that while Suarez fails to teach the providing of the categorization analytics limitation, Suarez does teach where a microservice orchestrator includes at least one processor and a memory, as the container registry is disclosed to reside in servers, see [0092], where each server is disclosed to include program instructions on a computer-readable storage medium and a processor for execution, see [0133].
Borowiec’s disclosure is related to allocating workloads across different storage arrays based on projected activity levels and as such comprises analogous art, as determining how to distribute workloads is a question addressed by the claimed invention, and one of ordinary skill in the art would find the area of optimizing workload distribution to be reasonably pertinent.

An obvious modification can be identified: utilizing the performance metrics of the different containers, including analysis of the container’s performance with specific workloads in conjunction with the task definition files/tags to identify a projected system activity level, which in turn can be utilized for identifying how to allocate storage for executing the workloads.  Such a modification takes two features Suarez already discloses, tags/task definition files that are similar to the performance profile of a workload, and the performance metrics/projected activity level of the predictive caching, and combines them to provide a cohesive categorization that containers can use for allocation.  


The combination of Suarez and Borowiec still fails to teach the microservice.
Red Hat’s disclosure is related to an overview of microservices in application architecture, and as such comprises analogous art.
As part of this, Red Hat shows how monolithic approaches, which combine applications into a single function, differ from microservices, where each function can be deployed independent of the other functions, page 1 of the attached PDF.  Red Hat continues to go on and say that microservices are aided by containerization technologies, allowing for the ability “to run multiple parts of an app independently, on the same hardware, with much greater control over their individual pieces and life cycles”, page 3.
An obvious combination can be identified: combining Red Hat’s microservice context with Suarez’s container registry service.  Such a combination would read upon where all the claimed services are instead microservices.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Red Hat’s disclosure about microservices with Suarez’s container registry system.  Both elements are known in the art, and Red Hat’s disclosure explicitly states how containerization technologies aid with providing development at a microservice level instead of at a coarser app level granularity.  As such, one of ordinary 
Regarding claim 2, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 1, and Borowiec further teaches wherein input/output operation patterns in storage systems include storage characteristics of input/output operations affecting storage allocation and garbage collection.
As discussed in the claim 1 rationale, Borowiec provided for an obvious modification of monitoring performance metrics.  As part of this, Borowiec provides for different performance metrics that can be utilized, including usage of processing resources, usage of storage resources, usage of networking resources, IOPS of a storage array, how much data on a storage array is being deduplicated/compressed, see Col. 7, Line 55 – Col. 8, Line12.
In particular, monitoring how much storage/processing resources is used would affect the allocation, as Suarez earlier stated that the task definition files were utilized for efficient resource allocation, see [0115] – the combination of the task definition files and metrics of current usage would inevitably better aid to see what resource allocation is currently being used/projected to be required for the different containers.  The last metric, looking at how data is being deduplicated or compressed affects garbage collection.  Suarez provides in [0050] for garbage collection functionality to clean out unreferenced files.  The ability to monitor how much data is deduplicated necessarily requires how much different data blocks are referenced, and as such would affect garbage collection by virtue of still being referenced. 
Regarding claim 4
receiving microservice container input/output operations issued by the microservice container; and 
analyzing the input/output operations with the categorization analytics to modify a categorization for the microservice container.
As part of Borowiec’s, disclosure, an additional method is depicted in Fig. 7, described as similar to the example method of Fig. 4 relied upon in the claim 1 rationale, see Col. 13, Lines 49-55.  As part of this method in Fig. 7, Borowiec provides for the ability to recognize a change in the performance profile as a result of changes in workload, step 702, with example changes of performance profile described in Col. 13, Line 64 – Col. 14, Line 30.  Following this change in performance profile, an updated projected activity level trend is determined, Fig. 7, step 704, leading to a change in the allocation of the workload.
An obvious modification can be identified: incorporating the ability to identify changes to the container profiles/work environment, and then updating the categories to reflect changes to resource requirements, for example.  Such a modification reads upon the limitation of the claim. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Borowiec’s ability to update projected activity levels to adjust storage allocations of workloads with Suarez’s container registry system, as the ability to update categorizations and adjust allocations as a result allows for a more flexible allocation of resources and the ability to respond to any changes in how customers are using containers.
Regarding claim 5, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 4, wherein analyzing the input/output operations with the categorization analytics to modify a categorization for the microservice container includes: 
ongoing analysis of input/output operations of a microservice container and updating the categorization (as part of the claim 1 rationale, when Borowiec is describing determining current system activity for later categorization, Borowiec states that this is based on a periodic monitoring of the performance metrics, see Col. 8, Lines 13-25; in relation to the claim 4 rationale, Borowiec also provides for this periodic monitoring of the resources to identify a change in the performance profile, see Col. 14, Lines 18-25; both scenarios teach that a periodic, continual monitoring of workload performance and resources is a part of the process in updating the performance profile described in the claim 4 rationale, reading upon the limitation of the claim).
Regarding claim 7, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 4, wherein analyzing the input/output operations with the categorization analytics to modify a categorization for the microservice container includes: 
initially categorizing the microservice container based on categorization of an associated microservices image (in Borowiec’s method cited and relied upon in the claim 4 rationale, Borowiec shows an initial determination of the projected service activity level, reading upon an initial categorization; as discussed in the claim 1 rationale, Suarez’s task definition files and tags are related to the container images, so the combination as discussed in claim 4 reads upon this limitation); and 
adapting the initial categorization based on the context of the microservice container (as part of the change in the performance profile cited in the claim 4 rationale, Borowiec describes examples of changes being an update to the operating software and a change to  the resources required to execute the workload; both of these show a change in context of the microservice container (as Suarez’s tags described in the claim 1 rationale relate to version control) and the task definition files relate to required resources for running the container images; as such, as discussed in the claim 4 rationale, changing the categorization based on these observed factor changes would also reflect changing the categorization based on a context of the container).
Regarding claim 8, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 7, and Suarez teaches wherein the categorization of the associated microservices image is based on user configured categorization (as discussed in the claim 1 rationale, users pass along task definition files that define how the containers operate/resources are required for allocation).
Suarez fails to teach where the categorization of the associated microservices image is based on historical storage behavior.  As discussed in the claim 1 rationale, while historical storage/container behavior is contemplated by Suarez as far as predicting allocation, this is not understood to affect the categorization as has been interpreted to cover the tags/use of the task definition files.
Borowiec’s disclosure provides a slightly different method in Fig. 5 from Figs. 4 and 7, although Fig. 5 is disclosed to be similar to the method of Fig. 4, just like with Fig. 7, see Col. 11, Lines 15-25.  As part of this, Borowiec’s method of Fig. 5 shows that an initial determination of 
An obvious modification can be identified: incorporating historical storage behavior in identifying a categorization for allocation.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the use of historical analytics in an initial performance profile with Suarez’s container registry system, as the use of historical behavior can allow for a more efficient initial allocation of the container, with the predicted behavior informed by metrics of what the container operation has previously looked like.
Regarding claim 9, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 7, wherein adapting the initial categorization based on the context of the microservice container includes user-based tagging of microservice containers to aid categorization (as discussed in the claim 1 rationale, the user can help provide task definition files defining container requirements, while the system also includes tags to aid with categorizing containers).
Regarding claim 10, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 7, and Suarez further teaches wherein adapting the initial categorization based on the context of the microservice container includes higher level context analysis based on a classification of the microservice container as belonging to a group of 
Suarez fails to teach where the adapting is based on historical storage behavior of the group.  As discussed in the claim 1 rationale, while historical storage/container behavior is contemplated by Suarez as far as predicting allocation, this is not understood to affect the categorization as has been interpreted to cover the tags/use of the task definition files.
Borowiec’s disclosure provides a slightly different method in Fig. 5 from Figs. 4 and 7, although Fig. 5 is disclosed to be similar to the method of Fig. 4, just like with Fig. 7, see Col. 11, Lines 15-25.  As part of this, Borowiec’s method of Fig. 5 shows that a determination of the performance profile can incorporate historical behavior as well as user based configurations, see Col. 12, Lines 10-41, and in addition Col. 12, Lines 49-53 describing a combination of the user input and historical performance of the workload/similar workload as being usable for generating a performance profile.
An obvious modification can be identified: incorporating historical storage behavior in identifying a categorization for allocation.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the use of historical analytics in an initial 
Regarding claim 11, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 10, and Suarez further teaches wherein the group is a pod in the form of a collection of microservice containers which are co-located on hardware and share resources (in the context of updates and container versions, Suarez provides that container images may be stored as separate layers, and whenever updates are performed, data objects that were changed from a previous version are stored, with pointers linking to previous layers that haven’t changed, see [0036]; in particular, Suarez provides that “a particular version of a container image may be launched from a layer which itself does not include all data objects of the container image”, showing that the different container versions share resources together).
Regarding claim 12
Regarding claim 13, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 1, and Suarez further teaches wherein providing the categorization in association with the microservice container input/output operations to a storage system for use in storage allocation of the input/output operations includes passing the categorization to a garbage collection algorithm on an associated storage system (Suarez provides for the ability to garbage collect layers and older container versions no longer necessary, see for example [0050; as part of this, Suarez provides that tags can be utilized to identify containers to be garbage collected, [0052], teaching that the tags are utilized for the garbage collection of the storage repositories).
Regarding claim 14, Suarez teaches a system for storage allocation enhancement of microservices at a microservice orchestrator (“Some or all of the process 1300 (or any other processes described, or variations and/or combinations of those processes) may be performed under the control of one or more computer systems configured with executable instructions and/or other data, and may be implemented as executable instructions executing collectively on one or more processors,” [0106]) comprising: 
a processor ([0106] describes processors used to execute instructions); and 
a memory (“The executable instructions and/or other data may be stored on a non-transitory computer-readable storage medium (e.g., a computer program persistently stored on magnetic, optical, or flash media)”, [0106]), coupled to the processor, storing computer program instructions that, when executed by the processor, causes the processor to perform operations identical to the method of claim 1 and therefore rejected according to the same rationale. 
Claims 15 and 16 are rejected according to the same rationale of claims 4 and 7.
Regarding claim 17, Suarez teaches a computer program product for storage allocation enhancement of microservices, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (“The executable instructions and/or other data may be stored on a non-transitory computer-readable storage medium (e.g., a computer program persistently stored on magnetic, optical, or flash media),” [0106]), the program instructions executable by a processor at a microservice orchestrator (“implemented as executable instructions executing collectively on one or more processors” [0106]) to cause the processor to perform operations identical to the method of claim 1 and therefore rejected according to the same rationale. 
Claims 18, 19, and 20 are rejected according to the same rationale of claims 4, 5, and 7.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez in view of Borowiec and Red Hat and further in view of Hahn et al. (US 2018/0276116).
Regarding claim 3, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 1, wherein analyzing input/output operation patterns uses machine learning techniques to cluster into distinct patterns of use.  
While the citation to Borowiec in the claim 1 rationale points to different projected activity levels, reading upon distinct patterns of use, Borowiec does not teach utilizing machine learning for this analysis.
Hahn’s disclosure is related to providing an adaptive scheduling of a storage system operations, and as such comprises analogous art as it lies in the same field of endeavor as scheduling tasks.

An obvious combination can be identified: combining Hahn’s use of machine learning techniques with the combination of Suarez, Borowiec, and Red Hat’s disclosure of determining the projected activity level, with a resulting allocation.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hahn’s use of machine learning techniques with the container registry system of Suarez, as modified by Borowiec.  Both elements are known in the art, and as Hahn’s disclosure explicitly provides that the machine learning techniques are utilized to determine usage patterns of a storage system, with a resulting allocation method, then one of ordinary skill in the art would recognize the ability to utilize machine learning techniques to augment Suarez and Borowiec’s ability to identify and determine projected storage activity levels with a reasonable expectation of success. 
Regarding claim 6, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 4, but fails to teach wherein the categorization is identified by a machine learning categorization technique as relevant to a performance profile of the microservices container.

Hahn’s disclosure is related to providing an adaptive scheduling of a storage system operations, and as such comprises analogous art as it lies in the same field of endeavor as scheduling tasks.
As part of this disclosure, Hahn performs the general process of determining a usage scenario with a respective allocation method, see [0015] and Fig. 3, akin to determining the projected activity level as disclosed in the combination of Suarez, Borowiec and Red Hat in claim 1.  Hahn then goes on to say that “In some embodiments, the determining is performed using machine learning. In some embodiments, the machine learning uses supervised learning, whereas, in other embodiments, the machine learning uses unsupervised learning,” [0017].  
An obvious combination can be identified: combining Hahn’s use of machine learning techniques with the combination of Suarez, Borowiec, and Red Hat’s disclosure of determining the projected activity level, with a resulting allocation.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hahn’s use of machine learning techniques with the container registry system of Suarez, as modified by Borowiec.  Both elements are known in the art, and as Hahn’s disclosure explicitly provides that the machine learning techniques are utilized to determine usage patterns of a storage system, with a resulting allocation method, . 
Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive. 
As discussed in the advisory action filed October 18, 2021, the arguments primarily focus on Borowiec, arguing that Borowiec fails to teach the limitations regarding the categorization of the input/output patterns.  Examiner finds this line of argumentation unpersuasive, as this argument focuses on Borowiec in isolation without considering the combination of Suarez and Borowiec, particularly looking at how Suarez provides for different categories/contexts of I/O patterns.
Applicant further argues that Boworiec’s incorporation into Suarez is not obvious as Borowiec would not change Suarez’s functionality of serving specific workloads of a container image.  However, a motivation for combination does not necessarily need to be based around the primary reference’s functionality, and so the prior office action’s identification of optimizing storage resources based on workload patterns provides a sufficient motivation for combination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
As mentioned in the advisory action, Agrawal (previously cited in the March 30, 2021 office action) is noted for its disclosure about identifying workloads based on categories as well as numerical metrics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139